Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 1 of 8 PagelD #: 5

  

“AOC-E-105 Sum Code: Cl

Case a 35:56 AM

 

Rev. 9-14

Commonwealth of Kentucky Court: CIRCUIT

Court of Justice  Courts.ky.gov County: MCCRACKEN
CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

Plantiff, GRANITE STATE INSURANCE COMPANY VS. HP COMPUTING AND PRINTIN, Defendant

TO: CT CORPORATION SYSTEM
306 WEST MAIN STREET
. SUITE 512
FRANKFORT, KY 40601

Memo: Related party is HP COMPUTING AND PRINTING, INC

The Commonwealth of Kentucky to Defendant:
HP COMPUTING AND PRINTING, {NC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this Paper is is delivered to you, judgment by default may be
taken against you far the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.
Ze Chance

McCracken Circuit Clerk
Date: 9/27/2019

 

Proof of Service
This Summons was:

[] Served by delivering a true copy and the Complaint (or other initiating document)

 

 

 

 

 

 

To:
(-] Not Served because:
Date: ,20
Served By
Title

 

 

Summons (D: @000C0156860
CIRCUIT: 18-Cl-00847 Retum to Filer for Service

GRANITE STATE INSURANCE COMPANY VS. HP COMPUTING AND PRINTIN F s | ' qd
REA 0 Page tof er ile

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

Cl: 000001 of 000001
s .

Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 2 of 8 PagelD #: 6

Filed

Filed

19-Cl-00847 09/27/2019 Kim Channell, McCrackeNOFcCQRDGINAL DOCUMENT
10/01/2019 11:34:57 AM
93328-4
COMMONWEALTH OF KENTUCKY
McCRACKEN CIRCUIT COURT
CIVIL BRANCH
DIVISION

Civil Action No. 19-CI-
ELECTRONICALLY FILED

GRANITE STATE INSURANCE _ PLAINTIFF
COMPANY as subrogee of Paducah
Shooter’s Supply, Inc.

V.

HP COMPUTING AND PRINTING, INC. DEFENDANT
aka HP INC.

COMPLAINT

NOW COMES Plaintiff Granite State Insurance Company (“Granite State”), as subrogee
of Paducah Shooter’s Supply, Inc., by and through its undersigned counsel, and hereby files this
Complaint upon Defendant HP Computing and Printing, Inc., aka HP Inc. (“HP”), and states as
follows:

PARTIES

1. Plaintiff Granite State Insurance Company (“Granite State”) is a Pennsylvania
corporation with a principal place of business in New York, New York. Granite State is authorized
to write policies of insurance in the State of Kentucky and for all relevant timeframes set forth
herein insured real and personal property belonging to Paducah Shcoter’s Supply, Inc.

2.. Granite State’s insured is Paducah Shooter’s Supply, Inc. (the “Insured”), a
Kentucky corporation with its principal place of business located in Kentucky. At all times relevant
hereto, the Insured operated a guns and ammunition retail business located at 3919 Cairo Rd.,

Paducah, KY 42001 (the “Loss Site”).

19-Cl-00847 09/27/2019 Kim Channeil, McCracken Circuit Clerk

Presiding Judge: HON, TIMOTHY KALTENBACH (602310)

COM : 000901 of 090007
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 3 of 8 PagelD #: 7

Filed 19-Cl-00847 08/27/2019 Kim Channell, McCrackeNOFcOROEINAL DOCUMENT
, 10/01/2019 11:34:57 AM
93328-4

3. Upon information and belief, Defendant HP Inc. (“HP”) is a Delaware corporation
with its principal place of business located in Palo Alto, Califomia.

4. Upon information and belief, HP is the successor company, a merged company,
and/or a continuation of Compaq Computer Corporation (“Compaq”) and has assumed all the
liabilities thereof."

5. For the purposes of this complaint, any reference to HP is likewise a reference to
Compaq, and any acts and/or omissions allegedly committed by HP include those acts and/or
omissions committed by Compaq pursuant to Ky. Rev. Stat. Ann. § 411.300, et seg. (West).

JURISDICTION AND VENUE

6. This Court has proper subject matter jurisdiction because the amount in controversy
exceeds $5,000.00 and the events giving rise to the Complaint occurred in the Commonwealth of
Kentucky. Furthermore, the events caused damage to property located in Kentucky.

7, Venue is proper is this Court because a substantial part of the events giving rise to
this claim occurred in McCracken County, Kentucky.

8. This Court has personal jurisdiction over HP pursuant to its long arm statute, Ky.
Rev. Stat. Ann. § 454.210(2).

FACTUAL ALLEGATIONS

9. This matter arises from a fire loss to the Insured’s guns and ammunition retail
business located at 3919 Cairo Rd., Paducah, KY 42001 (the “Fire”).

10. ‘The Fire occurred on September 27, 2017 (the “Date of Loss”).

11. Subsequent investigation revealed that the Fire originated inside a Compaq

Computer Corporation branded computer speaker. The speaker here at issue is further identified

 

 

Filed 19-Cl-00847 09/27/2019 Kim Channell, McCracken Circuit Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

: 000002 of 090007

com
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 4 of 8 PagelD #: 8

Filed 49-Cl-00847 09/27/2019 Kim Channel, McCrackeOFcGROEINAL DOCUMENT
' 10/01/2019 11:34:57 AM
93328-4

as Compaq Computer Corporation model 401508-001, serial number CT:D1B7C01G7INBFR (the
“Speaker”).

12. Specifically, burn pattern analysis shows that the Fire originated internal to the
Speaker.

13. The Fire did not originate extemally af the site of a pinched or damaged cord or
plug.

14. On the Date of Loss, the Speaker was being used for its intended purpose, and was
located on a desk in an office-like area of the Loss Site.

15. | Upon information and belief, no-other competent ignition sources were located in
the area of suspected origin of the Fire.

16. Asaresult of the fire loss, the Insured suffered damages in excess of $4,374,958.00

17. As a result of HP’s defective design and/or manufacturing of the Speaker, the
Insured sustained damage in excess of the jurisdictional minimums of this Court.

18. _— At alll times relevant herein, Granite State provided to the Insured a policy of
insurance that covered the Insured’s real property, business personal property, the personal
property of others, and business interruption.

19. As a result of the aforementioned damages, the Insured submitted first-party
insurance claims to Granite State.

20. As aresult of those claims, and pursuant to the strict terms of the policy, Granite
State was obligated to pay and did pay the Insured for a portion of its damages.

21. Assuch, and to the extent of payments made, Granite State has become subrogated

to the rights of its Insured as against HP.

Filed 49-Cl-00847 09/27/2019 Kim Channell, NicCracken Circuit Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

1000003 of 090097

com
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 5 of 8 PagelD #: 9

ve Filed 19-Ci-G0847 09/27/2019 Kim Channel, McCrackeOFcoGRORINAL DOCUMENT
10/01/2019 11:34:57 AM
93328-4

22. Granite State now seeks judgment against HP in the exact amount to be established
at trial, together with costs, attorney’s fees and expenses, pre- and post- judgment interest, and any

other relief this Court deems just and proper.

COUNT I—STRICT PRODUCT LIABILITY (PRODUCT LIABILITY)
23. Granite State hereby re-alleges and incorporates by reference paragraphs 1 through

21 as if fully stated herein.

24. Prior to the Date of Loss, HP (either operating as Compaq Corporation or-HP, Inc.)
manufactured, designed, assembled, sold, supplied, and/or distributed the Speaker and its
component parts under the brand name of Compaq Computer Corporation.

25. | Upon information and belief, the Speaker manufactured by HP contained one or
more internal product and/or manufacturing defects.

26. HP, by and through its agents, servants, workers, contractors, designers,
assemblers, manufacturers, sellers, suppliers, and distributors are strictly liable for any product
defects because:

a. The Speaker was sold in a defective condition unreasonably dangerous
to the user or consumer or his property;

b. HP was engaged in the business of manufacturing and selling computer
speakers of the type here at issue, and was not a mere occasional seller
thereof:

c. The Speaker involved in the loss was expected to and did reach the user
or consumer without substantial change in the condition in which it was
sold; and

d. Any and all product defect causes of actions that become known through

discovery.

Filed 19-Ci-00847 09/27/2019 Kim Channell, McCracken Circult Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

COM : 090004 of 000007
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 6 of 8 PagelD #: 10

Filed 19-Cl-00847 09/27/2019 Kim Channell, McCrackeNOFcORAENAL DOCUMENT
10/01/2019 11:34:57 AM
93328-4

27. HPs acts and/or omissions, set forth above, were substantial factors in, factual
causes of, and proximate causes of the Speaker failing and causing extensive damage to the
Insured’s property, as described herein.

28. —_ A fire would not ordinarily occur within a computer speaker without a defect in the
product.

29, _ By reason of the breach of duties pursuant to §402(A) of the Restatement (Second)
of Torts and Kentucky law, HP, by and through its agents, servants, workmen, contractors,
suppliers, distributors, and/or employees as aforesaid, is strictly liable to Granite State for the
damages described herein.

WHEREFORE, Granite State respectfully requests this Court award it a judgment against
HP in the exact amount to be established at trial, together with costs, attomey’s fees and expenses,
pre- and 'post-judgment interest, and any other relief this Court deems just and proper.

COUNT Il- NEGLIGENCE (PRODUCT LIABILITY)

30. Granite State hereby re-alleges and incorporates by reference paragraphs 1 through
28 as if fully stated herein. -

31. HP, as a manufacturer, designer, assembler, seller, supplier, and distributor of
computer speakers had a duty to manufacture, assemble, design, and build the Speaker in
accordance with the standard of care in the industry, and to sell, supply, and/or distribute a product
that was free of any defects in manufacture or design.

32. HP breached this duty through the following negligent acts and/or omissions:

a. Failure to adhere to the standard of care in the industry regarding the
design of the Speaker;
b. Failure to adhere to the standard of care in the industry regarding the

manufacture of the Speaker,

Filed ° 19-Cl-00847 09/27/2019 , Kim Channell, McCracken Circuit Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

COM : 000005 of 000007
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 7 of 8 PagelD #: 11

we Filed 19-Cl-00847 09/27/2019 Kim Channell, McCrackeN OFcCGRDREINAL DOCUMENT
, 10/01/2019 11:34:57 AM

Filed

93328-4

c. Failure to use appropriate care to ensure that the Speaker would not
ignite and cause property damage;
d. Failure to inspect any component parts prior to installation in the
Speaker;
e. Failure to supervise the work of any of its employees in the manufacture,
design, or building of the Speaker; and
f. Any other acts or omissions revealed through discovery in this case.
33. As a direct and probable result of the aforementioned negligence, the Speaker
failed, and the Insured sustained property damage in excess of the jurisdictional minimums of this

Court.

34. Asa result of the aforementioned damages, the Insured submitted first party

insurance claims to Granite State.

35.. Asa result of those claims, and pursuant to the strict terms of their policy, Granite
State was obligated to pay and did pay the Insured for its damages.

36.  Assuch, and to the extent of payments made, Granite State has become subrogated
to the rights of its Insured to subrogate against HP.

37. WHEREFORE, Granite State respectfully requests this Court award it a judgment
against HP in the exact amount to be established at trial, together with costs, attorney’s fees and
expenses, pre- and post-judgment interest, and any other relief this Court deems just and proper.

JURY DEMAND

38. Granite State demands this Court empanel a lawful jury to hear this case.

Dated: September 27, 2019.

19-Cl-00847 09/27/2019 Kim Channell, McCracken Circuit Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

: 000008 of 000007

com
Case 5:19-cv-00159-TBR-LLK Document 1-1 Filed 10/24/19 Page 8 of 8 PagelD #: 12

we Filed 19-Cl-00847 09/27/2019 Kim Channell, McCrackeN OF CQRDGINAL DOCUMENT .
10/01/2019 11:34:57 AM
93328-4
Respectfully submitted,
FOWLER BELL PLLC

/s/ Matthew D, Ellison
Matthew D. Ellison
300 West Vine Street, Suite 600
Lexington, KY 40507-1751
(859) 252-6700
(859) 255-3735 fax
MEllison@FowlerLaw.com
ATTORNEYS FOR DEFENDANT,
GRANITE STATE INSURANCE COMPANY

and

DENENBERG TUFFLEY, PLLC
(pro hac vice admission to be sought)

Evan Malinowski

28411 Northwestern Highway, Suite 600
Southfield MI 48034

Office: 248-549-3900

Fax: 248-593-5808
EMalinowski@DT-Law.com

4810-4708-8536, v. 1

19-Cl-00847

Kim Channefll, McCracken Circuit Clerk

Presiding Judge: HON. TIMOTHY KALTENBACH (602310)

COM : 009007 of 000007
